Opinion filed June 25, 2015




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-15-00122-CV
                                  __________

               PATRIOT OIL COMPANY, Appellant
                              V.
            ROY L. BELL, ATTORNEY AT LAW, Appellee

                     On Appeal from the 441st District Court
                            Midland County, Texas
                        Trial Court Cause No. CV50826


                      MEMORANDUM OPINION
      Frank J. Holdampf d/b/a Patriot Oil Company, Appellant, filed a pro se
notice of appeal in this cause on May 22, 2015. In the notice of appeal, Appellant
purports to appeal from three interlocutory orders entered by the trial court: (1) an
order granting a motion to transfer venue to Ector County, which the trial court
actually signed on June 3, 2015; (2) an order denying by inaction Appellant’s
motion to quash an ex parte order; and (3) an order granting protective relief and
quashing the deposition of Roy L. Bell, which Appellant asserts was entered
ex parte on April 17, 2015. We notified Appellant by letter dated June 5, 2015,
that it did not appear to this court that a final, appealable order had been entered by
the trial court, and we requested that Appellant file a response showing grounds to
continue this appeal. Appellant filed a response in which Appellant asks that this
appeal be continued in the “Interest of Justice” and under the “Substantial Right
Doctrine.” Appellant also asserts in the response that the trial judge is biased, that
the change of venue aids and abets Bell’s forum shopping, and that Ector County is
an improper venue as a matter of law. Appellant has not shown grounds upon
which this interlocutory appeal may continue.
        “No interlocutory appeal shall lie” from a trial court’s determination of a
motion to transfer venue. TEX. CIV. PRAC. & REM. CODE ANN. § 15.064(a) (West
2002); accord TEX. R. CIV. P. 87. We note that venue questions may be addressed
in an appeal from a trial on the merits or, in appropriate circumstances, in an
original mandamus proceeding.         CIV. PRAC. & REM. §§ 15.064(b), 15.0642.
Furthermore, Appellant may not challenge by interlocutory appeal the order
granting Bell’s request for protective relief and quashing his deposition. Unless
specifically authorized by statute, appeals may be taken only from final judgments.
Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007);
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). Because an interlocutory
appeal is not authorized in this case and because a final, appealable order has not
been entered, we lack jurisdiction and dismiss this appeal. See TEX. R. APP. P.
42.3.
        Accordingly, the appeal is dismissed for want of jurisdiction.


                                                     PER CURIAM
June 25, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           2